909 F.2d 1495
36 Cont.Cas.Fed. (CCH)  75,973
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.CBI NA-CON, INC., Appellant,v.UNITED STATES, Appellee.
No. 89-1747.
United States Court of Appeals, Federal Circuit.
July 11, 1990.

Before RICH and MARKEY,* Circuit Judges, and CARL A. MUECKE, Senior District Judge.**
PER CURIAM.


1
The summary judgment of the Armed Services Board of Contract Appeals (board), ASBCA No. 37626 (August 1, 1989), denying appellant's claim for progress payments for preparatory planning and management mobilization costs prior to on-site construction, is affirmed on the basis of the board's opinion.



*
 Circuit Judge Markey vacated the position of Chief Judge on June 27, 1990


**
 Senior District Judge Carl A. Muecke of the District of Arizona, sitting by designation